Citation Nr: 0943032	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-37 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007 and October 2007, the Veteran's 
representative, on the Veteran's behalf, submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

For reasons explained below, the issue of entitlement to 
service connection for hepatitis on the merits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The September 1977 rating decision that denied service 
connection for hepatitis was not appealed and is final.

2.  Some of the evidence received since that September 1977 
rating decision includes evidence that bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim for 
service connection for hepatitis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hepatitis.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to reopen the claim 
for service connection for hepatitis and the need to remand 
the claim on the merits for additional evidence, the Board 
finds that no discussion of VCAA compliance is necessary at 
this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for hepatitis was previously denied by 
rating decisions in November 1972 and September 1977 because 
there was no evidence to show that the Veteran suffered from 
any current residuals of his in-service hepatitis.

The evidence received subsequent to the September 1977 rating 
decision includes laboratory test results for the Veteran 
from the Stamford Hospital in Stamford, Connecticut.  In 
January 2007, it was shown that the Veteran tested positive 
for the hepatitis C virus antibody and that his hepatitis C 
virus RNA quantity measured 320,803 IU/mL.  In September 
2007, it was shown that his levels of bilirubin (BILI), 
alanine aminotransferase (ALT), and alkaline phosphatase (ALK 
PHOS) were all elevated, which may indicate possible liver 
dysfunction or damage.

In addition, the Veteran has made statements to indicate that 
he suffers from current residuals of his in-service 
hepatitis.  In a March 2006 statement, he stated that his 
liver function test results were always elevated, and that he 
could not work at times over the years because of constant 
fatigue.  In an April 2006 statement, he stated that the 
condition of his liver had affected the types of treatments 
that he could take.  

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been received, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material, and the claim for service connection for hepatitis 
is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hepatitis is reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for hepatitis.

The Veteran contends that he is entitled to service 
connection for hepatitis because he contracted hepatitis in 
service and has indicated that he now suffers from current 
residuals.  In a March 2006 statement, he stated that his 
liver function test results were always elevated, and that he 
could not work at times over the years because of constant 
fatigue.  In an April 2006 statement, he stated that the 
condition of his liver had affected the types of treatments 
that he could take.  He also noted that he was trying to 
acquire his bloodwork results from the past five years.

Service treatment records confirm that the Veteran was 
diagnosed with hepatitis in service.  In May 1967, he was 
admitted to the Air Force Hospital with an initial diagnosis 
of infectious hepatitis, but after nearly eight weeks of 
hospitalization and treatment, his discharge diagnosis in 
July 1967 was infectious mononucleosis and streptococcal 
pharyngitis.  Later in July 1967, liver function test results 
for aspartate aminotransferase (SGOT) and ALK PHOS were 
abnormal, and a liver biopsy revealed chronic, relapsing 
hepatitis, resulting in a diagnosis of infectious hepatitis.  
He was admitted back into the hospital in July 1967 for five 
weeks, with a discharge diagnosis in August 1967 of relapsing 
hepatitis.  A Medical Board Report was issued later in August 
1967, listing the Veteran's diagnosis as relapsing hepatitis.  
In September 1967, the Veteran was admitted back into the 
hospital for six days, with a discharge diagnosis later in 
September 1967 of hepatitis secondary to mononucleosis.  In 
February 1968, it was noted that he had non-active infectious 
hepatitis.  His April 1968 separation examination report did 
not note any abnormalities.

The Veteran's service personnel records reflect that he 
abused heroin intravenously during service.  He testified 
during service that he first used heroin in March 1967, which 
is prior to the initial diagnosis of hepatitis.  Following 
service, the Veteran was hospitalized at a VA Medical Center 
in 1977 for heroin dependence. 

Following his discharge from service, the only laboratory 
test results of record for the Veteran are dated in January 
2007 and September 2007 from the Stamford Hospital in 
Stamford, Connecticut.  In January 2007, it was shown that 
the Veteran tested positive for the hepatitis C virus 
antibody and that his hepatitis C virus RNA quantity measured 
320,803 IU/mL.  In September 2007, it was shown that his 
levels of BILI, ALT, and ALK PHOS were all elevated, which 
may indicate possible liver dysfunction or damage.

Based on the evidence outlined above, the Board finds that a 
VA examination with medical opinion is necessary in order to 
fully and fairly evaluate the Veteran's claim for entitlement 
to service connection for hepatitis.  

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
reopened claim for a benefit which was previously disallowed, 
the claim shall be denied.

Relevant ongoing medical records should also be obtained, to 
include VA treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  In addition, the RO/AMC should attempt to 
obtain all available treatment records from the Stamford 
Hospital after securing any necessary release from the 
Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers 
who have treated him for hepatitis or 
residuals thereof and/or who have 
conducted laboratory studies on the 
Veteran at any time since his discharge 
from service in April 1968, to 
specifically include his treatment at the 
Stamford Hospital.  After securing any 
necessary release, the RO/AMC should 
obtain any records which are not 
duplicates of those contained in the 
claims file.  If any requested records 
are unavailable, then the file should be 
annotated as such and the Veteran should 
be so notified.

2.  Schedule the Veteran for a VA liver 
examination, to be conducted by a 
specialist in gastroenterology or 
infectious disease to determine the 
current nature and extent of any 
hepatitis residuals, and to provide an 
opinion as to the possible relationship 
between any such residuals and the 
Veteran's in-service hepatitis infection.  
The claims file must be provided to and 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, to specifically include 
bloodwork and liver function testing, and 
the results should be reported in detail.  
A rationale for all opinions expressed 
should be provided.

Following review of the claims file and 
examination 
of the Veteran, the examiner should 
provide opinions to the following:

(a) Does the Veteran currently suffer 
from chronic hepatitis infection?  If 
so, is it hepatitis A, B, C and/or some 
other variant?  
	
(b) If the Veteran has a current chronic 
hepatitis infection, is it related to 
the infectious hepatitis diagnosed in 
service?

(c) If the Veteran does not have a 
current chronic hepatitis infection, are 
there any current residuals from the 
infectious hepatitis diagnosed in 
service?

(d) Is it highly likely that the 
infectious hepatitis diagnosed in 
service is the result of IV drug abuse 
during service, or are other risk 
factors during service equally likely to 
have caused the infectious hepatitis in 
service?

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


